                           UNITED STATES DISTRICT COURT
                                    DISTRICT OF ALASKA




 UNITED STATES OF AMERICA,                   No. 3:19-cr-00133-RRB-DMS
                Plaintiff,
                                             INITIAL REPORT AND
                                             RECOMMENDATION TO DENY
        vs.                                  DEFENDANT’S MOTION TO
                                             SUPPRESS
                                             [Doc. 22]
 MICHAEL JOSEPH GRIFFIN,
                Defendant.


                                     I. INTRODUCTION
        Defendant Michael Griffin has filed a motion to suppress evidence resulting

from a traffic stop of his vehicle on March 29, 2017 by the Alaska State Troopers

(AST) (Dkt. 22). Mr. Griffin’s motion argues that statements he made during the

stop regarding marijuana and cash in his vehicle must be suppressed because the

stop constituted custodial interrogation and the trooper failed to Mirandize him

(Dkt. 22 at 9, 11-12). The motion also argues the trooper “went beyond the scope of

the traffic stop for speeding when he asked about the marijuana he smelled, cash

observed in the glove box and the source of the cash” (Dkt. 22 at 8). The government

responded in opposition, arguing that traffic stops do not constitute custodial

interrogations for the purposes of Miranda and the trooper’s questions did not

unlawfully extend the stop (Dkt. 30). An evidentiary hearing was held (Dkt. 32).


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 1
        The defendant’s motion is now ripe for consideration. For the following

reasons, the Court recommends the District Court DENY the motion to suppress.

                                    II. STATEMENT OF FACTS
        On March 29, 2017, Alaska State Trooper Christopher Bitz was on duty in

Cantwell, Alaska, a small town roughly halfway between Anchorage and Fairbanks,

when he encountered a southbound vehicle traveling 13 miles per hour over the

speed limit (Dkt. 34 at 5-9, 11). Bitz initiated a traffic stop (Dkt. 34 at 11).

        Trooper Bitz testified the first thing he noticed when the vehicle came to a

stop was that it had Canadian plates (Dkt. 34 at 12). The trooper contacted the

vehicle and immediately recognized a strong odor of green or dry marijuana

emanating from the open driver’s side window (Dkt. 34 at 12-13, 45). Bitz testified

that although marijuana had been legalized in Alaska for certain uses, individuals

were not allowed to possess the substance in quantities over a certain amount (Dkt.

34 at 17-18). He also testified that with respect to the operation of a motor vehicle,

officers are always concerned about impairment due to ingestion of marijuana (Dkt.

34 at 18).

        Trooper Bitz explained to the driver that he had been traveling 68 miles per

hour in a 55 mile per hour zone, asked for the driver’s license, and asked whether

the driver had “[a]ny guns, knives, bombs, drugs, anything I need to be concerned

about” (Def. Ex. C at 2-3). The driver was the defendant, Michael Griffin (Dkt. 34 at

13-14). The defendant replied, “Nothing to be concerned with” (Def. Ex. C at 3). Bitz

testified that he and other officers often asks drivers if they have any guns, bombs,

or weapons out of concern for officer safety (Dkt. 34 at 14-15).
United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                  2
        Trooper Bitz then asked Griffin how much marijuana was in his vehicle,

explaining, “I can smell it super strong, so I know there’s marijuana in there” (Def.

Ex. C at 3). The defendant answered he had “a little . . . right here in the center

console” (Def. Ex. C at 3). When Trooper Bitz asked how much marijuana that was,

Griffin answered, “it’s just a little bag . . . in a container here. Just a few buds in

there” (Def. Ex. C at 4). Griffin then showed Bitz a clear plastic container—smaller

than a loaf of bread, roughly the size of a tissue box—containing leafy buds

consistent in appearance to marijuana, packaged in individual bags (Dkt. 34 at 19).

Bitz testified the container was not visible until Griffin showed it to him (Dkt. 34 at

58). A photograph of this container was introduced as defense exhibit A (Dkt. 34 at

48, 61). Griffin told Bitz that he was not intending to sell the marijuana; he only

smokes it but had not smoked recently before driving (Def. Ex. C at 4).

        The driver identified himself with an Alaska license, which Bitz thought

strange, since the vehicle bore Canadian plates (Dkt. 34 at 12-13). Bitz testified that

he frequently encounters rental cars on the Parks Highway but described it as “very

peculiar” to encounter an individual with an Alaska license, who resides in the state

of Alaska, traveling from Fairbanks to Anchorage in a rental car (Dkt. 34 at

23).Trooper Bitz asked if the vehicle was a rental, referring to the Canadian plates,

and Griffin confirmed that it was (Def. Ex. C at 4-5

        Trooper Bitz testified that as he asked Mr. Griffin for relevant

documentation, the defendant reached into areas where those documents are not

generally kept (Dkt. 34 at 14). This raised officer safety concerns for the trooper


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                   3
(Dkt. 34 at 14). Bitz suggested that Griffin look in the glove box (Def. Ex. C at 5).

Roughly 50 seconds passed as Griffin checked the glove box (Gov. Ex. 1-A at 1:50-

2:43). During this time, Trooper Bitz observed a box of ammunition, loaded

magazines, and a pistol holder in the backseat of the vehicle (Dkt. 34 at 15). Bitz

confronted Griffin, saying, “[Y]ou know I asked you if there was any guns or bombs

or weapons in the vehicle, anything I need to be concerned about like that. You said

there was not. But what about all this ammo and the magazines, and it looks like

there’s a pistol holster back here” (Def. Ex. C at 5). Griffin acknowledged that he

had “a few guns” in his bags in the car (Def. Ex. C at 5-6) but denied having any

guns on his person (Def. Ex. C at 6).

        Trooper Bitz asked Griffin where he and his passenger were headed, and

Griffin answered they were headed back to Anchorage from Fairbanks (Def. Ex. C

at 6). Bitz informed Griffin that none of the paperwork Griffin had handed him

included the vehicle registration and asked the passenger if he had any ID (Def. Ex.

C at 6). The passenger said he did not (Def. Ex. C at 6-7). As Griffin continued to

look for the vehicle registration, Trooper Bitz observed a shopping bag full of stacks

of cash in the glovebox (Def. Ex. C at 5; Dkt. 34 at 20-22). A photograph of the glove

box full of cash was introduced as defense exhibit B (Dkt. 34 at 52-53, 61). Trooper

Bitz asked “is that marijuana all in that bag?” (Def. Ex. C at 7). When Griffin

answered “No, no, no, no,” Bitz continued, “What’s all that money for? Okay, hey—

what’s going on with the vehicle today? What do you guys got going on? That is a lot

of cash” (Def. Ex. C at 7).


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 4
        Griffin told Bitz there was roughly $20,000 in cash in the bag and that it was

money he had “saved, basically” by “getting donations from marijuana” (Def. Ex. C

at 7-8). Audibly confused, Trooper Bitz asked Griffin, “Okay, how does that work?”

(Def. Ex. C at 8). Griffin told him, “Basically, they call my number and they

donate—they donate whatever they want to donate, and they get a free gift with

their donation. . . . If they’re 21 and older, they’re allowed to get a free gift of

marijuana” (Def. Ex. C at 8). Trooper Bitz asked Griffin if he had a license allowing

him to sell marijuana in Alaska (Def. Ex. C at 9). Griffin answered no and explained

this was why he gave it to them as “a free gift” (Def. Ex. C at 9).

        Trooper Bitz then renewed his requests for the passenger’s ID (Def. Ex. C at

9). The passenger stated that he lost his wallet in Fairbanks (Def. Ex. C at 9-10). As

the passenger answered, Bitz asked what was in the bag he kept reaching for, and if

there were any guns in it (Def. Ex. C at 9). The passenger answered no (Def. Ex. C

at 9). The passenger then identified himself as Dennis Griffin and gave Trooper Bitz

his birth date and social security number (Def. Ex. C at 10-11). Griffin told Trooper

Bitz he had several pistols in the bag in the cab of the vehicle and several rifles in

the trunk (Def. Ex. C at 12). Bitz confiscated the pistols for his safety for the

duration of the stop (Def. Ex. C at 12).

         Trooper Bitz returned to his vehicle and ran checks to ensure Mr. Griffin’s

license was valid and neither occupant had any outstanding warrants (Dkt. 34 at

28). Bitz was never able to obtain the vehicle registration, which contains the

information relevant to citations and which by law must be kept in the vehicle for


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                      5
provision to law enforcement (Dkt. 34 at 28-29). Trooper Bitz also ran checks on the

firearms, which came back clean (Dkt. 34 at 29). Trooper Bitz called his Sergeant in

Fairbanks to inform him of his observations and his plan to seize the vehicle in

anticipation of applying for a search warrant (Dkt. 34 at 29). Bitz believed he had

probable cause to believe Griffin was engaged in the illegal distribution of

marijuana, based upon the amount of cash, the inconsistent statements regarding

the possession of firearms, the firearms, and the individually packaged marijuana

(Dkt. 34 at 29-30).

        Trooper Bitz advised the defendant and his passenger he was seizing the

vehicle to apply for a warrant (Dkt. 34 at 30). He instructed both men to exit the

vehicle and patted them down to check for weapons (Dkt. 34 at 30-31). Griffin asked

to retrieve clothes from the trunk of the car and Bitz stated he would get the clothes

for him (Def. Ex. C at 24-25). When Bitz opened the trunk, he saw an AR-style rifle;

a shotgun; multiple bags of luggage; and the shoes Mr. Griffin had requested, inside

one of which was a digital scale typically used in drug trafficking and distribution

(Dkt. 34 at 32-33). Bitz issued Griffin a traffic citation (Dkt. 34 at 30), and the car

was towed to Cantwell, where it was searched pursuant to a warrant (Dkt. 34 at 36-

37).

                                    III. APPLICABLE LAW

        A. Traffic Stops
        Police may detain or seize an individual for brief, investigatory purposes.

Terry v. Ohio, 392 U.S. 1, 20-22 (1968); United States v. Orman, 486 F.3d 1170,


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 6
1173 (9th Cir. 2007). A Terry stop must be supported by reasonable suspicion in two

ways.

        First, there must be reasonable suspicion for initiating the stop. United

States v. Berber-Tinoco, 510 F.3d 1083, 1087 (9th Cir. 2007); United States v. Lopez-

Soto, 205 F.3d 1101, 1104 (9th Cir. 2000). This determination is to be made based

upon the totality of the circumstances. United States v. Cortez, 449 U.S. 411, 417

(1981). Probable cause to believe that a single traffic violation has occurred may

lawfully support a stop. Whren v. United States, 517 U.S. 806, 810 (1996); United

States v. Choudry, 461 F.3d 1097, 1098 (holding that a civil parking violation also

creates reasonable suspicion). The officer’s subjective intention in making the stop

has no bearing on the objective existence of reasonable suspicion. Whren, 517 U.S.

at 814; see also Devenpeck v. Alford, 543 U.S. 146, 153 (2004).

        Second, if the stop is prolonged for any purpose outside of the one that

initiated it, the prolongation must also be supported by independent reasonable

suspicion. Rodriguez v. United States, 575 U.S. 348 (2015); see also United States v.

Evans, 786 F.3d 779 (9th Cir. 2015); United States v. Landeros, 913 F.3d 862, 868

(9th Cir. 2019). A number of different factors may support reasonable suspicion. For

instance, inconsistencies in a driver’s story may support a reasonable suspicion of

criminal activity; as may the discovery of large quantities of cash carried by a

defendant; and, where other circumstances are present, discovery of weapons may

support an inference a defendant is engaged in drug trafficking. United States v.

Baron, 94 F.3d 1312, 1319 (9th Cir. 1996) (holding that inconsistencies in


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                   7
defendant’s stories supported additional questioning), overruled on other grounds

by United States v. Heredia, 483 F.3d 913 (9th Cir. 2007); United States v. Rojas-

Millan, 234 F.3d 464, 470 (9th Cir. 2000) (holding that odd or vague answers to an

officer’s questions may justify further investigation); United States v. Williams, 880

F.3d 713, 721 (5th Cir. 2018) (finding that $10,000 in cash discovered in defendant’s

pockets during protective frisk created reasonable suspicion to search defendant’s

business); United States v. Chhien, 266 F.3d 1, 8 (1st Cir. 2001) (finding that

defendant carrying $2,000 in cash justifiably elevated trooper’s suspicions); United

States v. Carrasco, 257 F.3d 1045, 1048-49 (9th Cir. 2001) (holding that, in spite of

the defendant having only “a small quantity of drugs . . . in his possession,” plastic

baggies and scales found in defendant’s vehicle “at the same time in the same place”

as firearm and ammunition demonstrated sufficient nexus to suspect drug

trafficking).

        B. Traffic Stops and Miranda
        Government prosecutors may not use statements stemming from custodial

interrogation of a defendant unless law enforcement observed certain procedural

safeguards to secure the privilege against self-incrimination. Miranda v. Arizona,

384 U.S. 436, 444 (1966). Miranda warnings are not required where the defendant

is not in custody. See United States v. Craighead, 539 F.3d 1073, 1082 (9th Cir.

2008); United States v. Booth, 669 F.2d 1231, 1235 (9th Cir. 1981).

        The Supreme Court has explicitly rejected the contention that a traffic stop,

in itself, renders the driver “in custody” for the purposes of Miranda. Berkemer v.

McCarty, 468 U.S. 420, 441–42 (1984) (“For the reasons indicated above, we reject
United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 8
the contention that the initial stop of respondent's car, by itself, rendered him ‘in

custody.’ And respondent has failed to demonstrate that, at any time between the

initial stop and the arrest, he was subjected to restraints comparable to those

associated with a formal arrest.”). The Ninth Circuit stated this principle even more

clearly in United States v. Butler, where it wrote, “A traffic stop is not custody.” 249

F.3d 1094, 1098 (9th Cir. 2001).

                                    IV. DISCUSSION

        A. Trooper Bitz was Not Required to Give the Defendant Miranda
           Warnings Before Questioning Him

        The defendant’s argument for suppression on the basis of Miranda fails as a

matter of law. A traffic stop is not “custody” for purposes of Miranda. See Berkemer,

486 U.S. at 441-42; Butler, 249 F.3d at 1098. No other circumstances which might

transform the stop into a custodial arrest were present. Trooper Bitz did not use or

threaten to use force; he did not handle his weapon, raise his voice or use

threatening language, or otherwise intimidate the defendant; and the defendant

was not handcuffed. Therefore, Mr. Griffin was not in “custodial interrogation” at

the time of the traffic stop and Trooper Bitz was not required to Mirandize the

defendant before eliciting statements regarding the marijuana, cash and weapons

in his vehicle.

        B. Trooper Bitz’s Questions Regarding the Marijuana, Cash, and
           Weapons He Observed in the Defendant’s Vehicle Did Not
           Unlawfully Extend the Traffic Stop

        The defendant’s motion does not contend that Trooper Bitz lacked grounds to

initiate a traffic stop of the defendant. It argues that Bitz “went beyond the scope of

United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 9
the traffic stop for speeding when he asked about the marijuana he smelled, cash

observed in the glove box and the source of the cash” (Dkt. 22 at 8).

        Law enforcement may expand the scope of a traffic stop so long as the

expansion is supported by independent reasonable suspicion. See Rodriguez, 575

U.S. at 355 (“An officer . . . may conduct certain unrelated checks during an

otherwise lawful traffic stop. But . . . he may not do so in a way that prolongs the

stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual); Evans, 786 F.3d at 786 (holding the officer’s decision to

conduct ex-felon registration check and dog sniff “violated the Fourth Amendment,

unless there was independent reasonable suspicion justifying each

prolongation”).

        When Trooper Bitz contacted the defendant, he immediately informed him he

was stopped for speeding. Bitz then asked Griffin if he had any weapons on him.

Bitz testified that he and other officers ask questions like these in the interest of

officer safety, and the Supreme Court has recognized that “[t]raffic stops are

‘especially fraught with danger to police officers,’ so an officer may need to take

certain negligibly burdensome precautions in order to complete his mission safely.”

Rodriguez, 575 U.S. at 356-57 (citing Arizona v. Johnson, 555 U.S. 323, 330 (2009);

Pennsylvania v. Mimms, 434 U.S. 106 (1977) (per curiam); United States v. Holt,

264 F.3d 1215, 1221-22 (10th Cir. 2001) (en banc)). As the only officer conducting

the stop of two individuals on a relatively remote stretch of the Parks Highway,

Trooper Bitz’s concern for his safety was legitimate and this question was


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 10
reasonably related to the traffic mission of his stop. See United States v. Buzzard,

395 F.Supp.3d 750, 754 (S.D. W. Va. 2019) (finding that officer’s question if

defendant had any illegal items in the vehicle was “related to officer safety . . . [and]

therefore related to the mission of the stop itself”). Griffin answered that he had

“[n]othing [for Trooper Bitz] to be concerned with.”

        Trooper Bitz’s third question was, “How much marijuana is in your vehicle

today?” Bitz testified he had immediately recognized the smell of green or dry

marijuana emanating from the vehicle, and he told Griffin, “I can smell it super

strong, so I know there’s marijuana in there, man.” Although possession of one

ounce or less of marijuana is not a criminal or civil offense in Alaska, see AK St. §

17.38.020, possession of more than one ounce of marijuana with intent to distribute

is, see AK St. §§ 11.71.040, 11.71.190, unless distribution is performed by a retail

marijuana store with a current, valid registration, see AK St. § 17.38.070. The

“strong smell” of marijuana emanating from the defendant’s vehicle created

reasonable suspicion for Trooper Bitz to believe Griffin might be transporting

marijuana in large quantities for the purposes of distribution. Thus, the smell,

which was immediately apparent to the trooper, gave Bitz independent grounds to

expand the stop’s scope and ask about the marijuana.

        Griffin’s answer did not eliminate Trooper Bitz’s suspicion he might be in

illegal possession of drugs. Griffin showed Bitz a container of leafy buds that

appeared to be marijuana, packed in individual bags. This individual packaging

gave Bitz further grounds to suspect Griffin intended to distribute the marijuana.


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 11
        Trooper Bitz received Griffin’s license but continued to wait for Griffin to find

the vehicle’s registration. Routine checks of a driver’s license and registration, and

for any outstanding warrants, are part of traffic stop’s “traffic mission.” See

Rodriguez, 575 at 345. In fact, numerous courts have held that additional questions

asked while officers complete their routine checks do not unlawfully extend the stop

beyond its traffic-related purpose. See e.g., United States v. Hill, 852 F.3d 377, 383

(4th Cir. 2017) (holding that officer’s decision to check third database rather than

rely on first two did not unreasonably extend traffic stop); United States v. Cone,

868 F.3d 1150, 1155 (10th Cir. 2017) (holding that officer did not unlawfully expand

scope of traffic stop by asking driver to step from his vehicle while he ran a

background check); United States v. Campbell, 342 F.Supp.3d 375, 88-89 (W.D.N.Y.

2018) (finding that officer did not extend stop by contacting officer because call did

not detain defendant “any longer than necessary for the normal activities associated

with the traffic violation”); United States v. Hendrix, 143 F.Supp.3d 724, 728 (M.D.

Tenn. 2015) (finding that arrival of second officer, who suspected driver might be on

probation and asked him to step from car, did not prolong traffic stop because

background check was still in progress).

        As Griffin searched for the registration in the glove box, Trooper Bitz

observed in plain view a box of ammunition, loaded magazines, and a pistol holder

in the backseat of the vehicle. The presence of these items seemed to contradict

Griffin’s earlier statement that he did not have any weapons for Bitz to be

concerned with, and Bitz confronted Griffin with this inconsistency. Inconsistencies


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                 12
like these may contribute to reasonable suspicion of criminal activity, see Baron, 94

F.3d 1312, 1319, and Griffin’s inconsistent account of whether he had any weapons

in the vehicle created a legitimate officer safety concern for Trooper Bitz.

        As Griffin continued his search, Trooper Bitz observed a shopping bag full of

stacks of cash in the glovebox. Although possessing cash currency may on its own be

entirely innocent, when combined with Griffin’s inconsistent statement that he had

no weapons, the strong smell of marijuana emanating from the vehicle, and the

individually packaged buds, the $20,000 in currency Griffin was found driving with

contributed to reasonable suspicion he was engaged in illegal drug activity and

supported Trooper Bitz’s request that Griffin account for the currency. See

Williams, 880 F.3d at 721; Chhien, 266 F.3d at 8; Carrasco, 257 F.3d at 1048-49.

        Griffin’s answer—that he had saved the money he received as “donations” in

exchange for doling out gifts of marijuana—finally confirmed Trooper Bitz’s

suspicion and created probable cause for believing the vehicle contained evidence of

possession of controlled substances with intent to distribute.

        In short, every step of the traffic stop presented Trooper Bitz with

independent grounds for further expanding the scope of the traffic stop beyond the

initial speeding infraction. Supreme Court precedent makes clear that Bitz’s

additional questions, though unrelated to speeding, were permissible. See

Rodriguez, 575 U.S. at 355 (“An officer . . . may conduct certain unrelated checks

during an otherwise lawful traffic stop . . . [so long as he has] the reasonable

suspicion ordinarily demanded to justify detaining an individual.”); see also United


United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                  13
States v. Murillo-Salgado, 854 F.3d 407, 416 (8th Cir. 2017) (“traffic stop was not

unlawfully prolonged given [the officer’s] observations of the truck’s contents, the

seeming implausibilities and inconsistencies in the responses to [the officer’s]

routine questions, the reasonable suspicion [the officer] developed as a result those

improbable responses, as well as from [the officer’s] independent observations”);

United States v. Vargas, 848 F.3d 971, 974 (11th Cir. 2017) (holding that “[a]ll of

[the officer’s] actions were taken in the lawful discharge of his duties” and “in the

course of permissible ‘ordinary inquiries’”).

        This Court recommends the District Court find that Trooper Bitz’s expansion

of the scope of the traffic stop was supported by independent reasonable suspicion

and therefore lawful.

        C. The Search Warrant

        The defense argues that without Mr. Griffin’s statements to Trooper Bitz, the

affidavit supporting the application to search Griffin’s car does not show probable

cause. The defense does not argue the affidavit is otherwise defective. Above, the

Court found that the totality of the circumstances of the stop created probable cause

for Trooper Bitz to believe Mr. Griffin was in possession of marijuana with intent to

distribute without a license. Because the traffic stop was lawful, the statements

Griffin made to Trooper Bitz were properly included in the affidavit. Therefore, the

Court recommends the District Court find the search warrant was valid.

//




United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                  14
                                    V. CONCLUSION
        For the foregoing reasons this Court recommends the District Court DENY

defendant’s Motion to Suppress at Docket 22.

        DATED this 27th day of March, 2020 at Anchorage, Alaska.
                                           S/DEBORAH M. SMITH
                                           CHIEF U.S. MAGISTRATE JUDGE



        Pursuant to D. Ak. L.M.R. 6(a), a party seeking to object to this proposed finding and
recommendation shall file written objections with the Clerk of Court no later than CLOSE
OF BUSINESS, April 10, 2020. Failure to object to a magistrate judge’s findings of fact
may be treated as a procedural default and waiver of the right to contest those findings on
appeal. Miranda v. Anchondo, 684 F.3d 844, 848 (9th Cir. 2012). A district court is not
required to consider evidence introduced for the first time in a party’s objection to a
magistrate judge’s recommendation. United States v. Howell, 231 F.3d 615, 621-22 (9th
Cir. 2000). Objections and responses shall not exceed five (5) pages in length and shall not
merely reargue positions presented in motion papers. Rather, objections and responses
shall specifically designate the findings or recommendations objected to, the basis of the
objection, and the points and authorities in support. Response(s) to the objections shall be
filed on or before CLOSE OF BUSINESS, April 17, 2020. The parties shall otherwise
comply with provisions of D. Ak. L.M.R. 6(a). The shortened objection and response
deadlines are necessary due to the looming trial date. D.AK.L.M.R. 6(a) authorizes the
court to alter the standard objection deadlines.

      Reports and recommendations are not appealable orders. Any notice of appeal
pursuant to Fed. R. App. P. 4(a)(1) should not be filed until entry of the district court’s
judgment. See Hilliard v. Kincheloe, 796 F.2d 308 (9th Cir. 1986).




United States v. Griffin
3:19-cr-000133-RRB-DMS
Initial R&R re Motion to Suppress                                                     15
